     Case 1:18-cv-05622-JPB-JKL Document 31 Filed 02/21/20 Page 1 of 12




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 VIRGINIA MARIE NYE,
              Plaintiff,                         CIVIL ACTION NO.
       v.                                        1:18-CV-05622-JPB
 ALLOY WHEEL REPAIR
 SPECIALISTS, LLC, SOUNDCORE
 CAPITAL PARTNERS, LLC and
 ROB WHEELEY,

              Defendants.


 ORDER ADOPTING NON-FINAL REPORT AND RECOMMENDATION

      This matter comes before the Court on the Magistrate Judge’s Non-Final

Report and Recommendation [Doc. 21]. This Court finds as follows:

                            PROCEDURAL HISTORY

      Virginia Marie Nye (“Plaintiff”) was employed by Defendant Alloy Wheel

Repair Specialists, LLC (“AWRS”)—who is a wholly owned subsidiary of

Defendant Soundcore Capital Partners, LLC (“Soundcore”)—from November

2010 until she was terminated on September 15, 2017. [Doc. 1, p. 7]. Plaintiff

asserts that she was a successful executive throughout the duration of her

employment. Id. at 9-11.
      Case 1:18-cv-05622-JPB-JKL Document 31 Filed 02/21/20 Page 2 of 12




      In January 2017, Plaintiff reported to human resources that Defendant Rob

Wheeley—Defendant AWRS’s CEO—was engaged in an inappropriate sexual

relationship with a subordinate employee. Id. at 7. Plaintiff asserts that after she

reported Defendant Wheeley, she was demoted, treated unfairly and terminated

from her employment. Ultimately, Plaintiff alleges that she was terminated based

on gender and age discrimination and in retaliation for reporting Defendant

Wheeley’s sexual relationship. As a result, Plaintiff filed suit and brought the

following causes of actions against the defendants: (1) discrimination; (2)

retaliation; (3) hostile work environment; (4) intentional infliction of emotional

distress; and (5) negligent retention.

      For different reasons, all three defendants moved to dismiss Plaintiff’s

Complaint. On April 15, 2019, the Magistrate Judge issued his Non-Final Report

and Recommendation. [Doc. 21]. As to Defendant AWRS’s Motion to Dismiss,

the Magistrate Judge recommended granting it in part and denying it in part. Id.

The Magistrate Judge recommended granting the motions to dismiss of Defendant

Soundcore and Defendant Wheeley. Id.

                                     ANALYSIS

      A district judge has broad discretion to accept, reject or modify a magistrate

judge’s proposed findings and recommendations. United States v. Raddatz, 447


                                          2
      Case 1:18-cv-05622-JPB-JKL Document 31 Filed 02/21/20 Page 3 of 12




U.S. 667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any

portion of the Report and Recommendation that is the subject of a proper objection

on a de novo basis and any non-objected-to portion under a “clearly erroneous”

standard. Notably, a party objecting to a recommendation “must specifically

identify those findings objected to. Frivolous, conclusive, or general objections

need not be considered by the district court.” Marsden v. Moore, 847 F.2d 1536,

1548 (11th Cir. 1988). It is reasonable to place this burden on the objecting party

because “[t]his rule facilitates the opportunity for district judges to spend more

time on matters actually contested and produces a result compatible with the

purposes of the Magistrates Act.” United States v. Schultz, 565 F.3d 1353, 1361

(11th Cir. 2009).

 I.   Defendant Soundcore’s Motion to Dismiss and Defendant Wheeley’s
      Motion to Dismiss

      There were no objections to the Magistrate Judge’s recommendation to grant

Defendant Soundcore and Defendant Wheeley’s motions to dismiss. Because no

objections were filed, and in accordance with 28 U.S.C. § 636(b)(1) and Rule 72 of

the Federal Rules of Civil Procedure, the Court has reviewed those portions of the

Non-Final Report and Recommendation for clear error and finds none. As to those

sections, the Court APPROVES AND ADOPTS the Non-Final Report and

Recommendation [Doc. 21] as the judgment of the Court.

                                          3
      Case 1:18-cv-05622-JPB-JKL Document 31 Filed 02/21/20 Page 4 of 12




II.   Defendant AWRS’s Motion to Dismiss

      As to the Magistrate Judge’s recommendation that Defendant AWRS’s

Motion to Dismiss be granted in part and denied in part, Plaintiff timely filed

objections. [Doc. 26]. Each one will be addressed in turn.

          A. Exhaustion

      Finding that Plaintiff did not administratively exhaust her remedies, the

Magistrate Judge recommended dismissing Plaintiff’s Title VII claims relating to

her termination. Plaintiff argues that this was error because: (1) her termination

necessarily arose out of the charge presented to the EEOC; and (2) her intake

questionnaire made clear that Plaintiff alleged her termination was discriminatory. 1

Plaintiff alternatively argues that she should be allowed to amend her EEOC

charge.

               i.   Plaintiff’s Termination and the EEOC Charge

      Plaintiff filed her Charge of Discrimination with the EEOC on February 2,

2018. [Doc. 6-2]. In the charge, Plaintiff checked the boxes for discrimination



1
  This Court notes that Plaintiff did not argue to the Magistrate Judge that her intake
questionnaire should be considered. She had the opportunity to raise this issue in
response to Defendant AWRS’s motion but did not. Although this Court is not required
to consider new arguments raised for the first time in objections, in an abundance of
caution, this Court will analyze whether the intake questionnaire should be considered in
determining whether Plaintiff exhausted her remedies.

                                            4
      Case 1:18-cv-05622-JPB-JKL Document 31 Filed 02/21/20 Page 5 of 12




based on sex, age and retaliation. Id. When identifying the particulars of the

discrimination, Plaintiff asserted that male senior managers were given more stock

options, she was retaliated against, she was demoted and a systemic environment

of gender discrimination existed. Id. Because she did not reference her

termination in the charge, the Magistrate Judge recommended dismissing any

discrimination claims related to her termination as unexhausted.

      “No action alleging a violation of Title VII may be brought unless the

alleged discrimination has been made the subject of a timely-filed EEOC charge.”

Thomas v. Miami Dade Pub. Health Tr., 369 Fed. App’x 19, 22 (11th Cir. 2010).

In other words, before filing a judicial complaint, a plaintiff is required to exhaust

her remedies. “The purpose of this exhaustion requirement ‘is that the [EEOC]

should have the first opportunity to investigate the alleged discriminatory practices

to permit it to perform its role in obtaining voluntary compliance and promoting

conciliation efforts.’” Gregory v. Ga. Dep’t of Human Res., 355 F.3d 1277, 1279

(11th Cir. 2004). In determining whether the claim is exhausted, the proper

inquiry is whether the plaintiff’s judicial complaint is like or related to, or grew out

of, the administrative allegations. Thomas, 369 Fed. App’x at 22. Judicial

complaints are proper if they “amplify, clarify, or more clearly focus” the

allegations in the EEOC complaint. Id. However, “allegations of new acts of


                                           5
     Case 1:18-cv-05622-JPB-JKL Document 31 Filed 02/21/20 Page 6 of 12




discrimination are inappropriate.” Id. Importantly, and especially relevant to this

case, the Eleventh Circuit has recognized that termination is a discrete act of

discrimination. Basel v. Sec’y of Def., 507 Fed. App’x 873, 876 (11th Cir. 2013).

      Here, even though Plaintiff had already been terminated at the time she filed

the charge, Plaintiff’s charge only references the following adverse employment

actions: the additional stock options given to male employees; and her demotion.

When asked to identify the particulars of the discrimination, Plaintiff never

mentioned her termination.

      This Court finds that the Magistrate Judge correctly determined that

Plaintiff’s termination was not properly presented to the EEOC and therefore not

exhausted. See Thomas, 369 Fed. App’x at 22 (finding that any other acts of

discrimination that occurred before the date of the EEOC charge and not included

in the charge were not exhausted and could not be considered by the district court).

This Court finds that Plaintiff’s charge to the EEOC regarding the stock options

and her demotion would not reasonably lead the EEOC to investigate whether

Plaintiff was terminated on the basis of her gender or age, which is a completely

separate act of discrimination. Plaintiff’s termination does not “clarify, amplify, or

more clearly focus the allegations in the original EEOC complaint, but rather”

alleges a new act of discrimination that the Eleventh Circuit has determined is


                                          6
     Case 1:18-cv-05622-JPB-JKL Document 31 Filed 02/21/20 Page 7 of 12




inappropriate. Lambert v. Ala. Dept. of Youth Servs., 150 Fed. App’x 990, 994

(11th Cir. 2005). Ultimately, this Court finds that Plaintiff’s termination

constituted a discrete employment act of which she knew about at the time she

filed her EEOC charge, and because she did not present the issue to the EEOC,

Plaintiff failed to exhaust her administrative remedies.

              ii.   The Intake Questionnaire

       In an attempt to get around the omission of her termination in the EEOC

charge, Plaintiff argues that this Court should consider her intake questionnaire—

which Plaintiff presented to the EEOC at the same time she filed the charge. The

Eleventh Circuit has not definitively decided whether an EEOC intake

questionnaire may be considered when determining whether a plaintiff’s claim has

been exhausted. Francois v. Miami Dade Cty., 432 Fed. App’x 819, 822 (11th Cir.

2011). This Court need not decide this precise issue either because the facts in this

case do not support Plaintiff’s argument that her intake questionnaire should be

considered. See id.

      This Court finds that the circumstances of this case do not support taking

Plaintiff’s intake questionnaire into account in determining whether she exhausted

her administrative remedies. Here, Plaintiff’s intake questionnaire was not

verified. See id. at 822. Furthermore, Plaintiff filed an actual charge the same day,


                                          7
      Case 1:18-cv-05622-JPB-JKL Document 31 Filed 02/21/20 Page 8 of 12




which suggests that she did not intend her intake questionnaire to function as the

charge. See id. Ultimately, this Court will not consider Plaintiff’s intake

questionnaire in determining whether she exhausted her administrative remedies,

and therefore Plaintiff’s objection is OVERRULED.

              iii.   Amendment of the EEOC Charge

      Plaintiff alternatively argues that should this Court find that she did not

exhaust her termination claim, as is the case here, then she should be allowed to

amend her EEOC charge. Plaintiff cites to no case law to support her position that

an amendment is allowed at this stage of the proceedings (after the EEOC

investigation has closed its investigation and issued a right to sue letter).

      29 C.F.R. § 1601.12(b), which is the sole provision Plaintiff relies upon,

provides that an EEOC charge “may be amended to . . . clarify and amplify

allegations made therein.” This Court finds that the regulation only applies,

however, when the EEOC charge is a viable one in the EEOC’s files. Balazs v.

Liebenthal, 32 F.3d 151, 157 (4th Cir. 1994). Where a right to sue letter has been

issued and the EEOC has closed its file, there is no longer a charge capable of

being amended. Id. “This construction of the regulation imparts certainty to the

proceeding which is helpful to the parties and the court . . . .” Id.




                                           8
      Case 1:18-cv-05622-JPB-JKL Document 31 Filed 02/21/20 Page 9 of 12




      In this case, Plaintiff seeks leave to amend her EEOC charge to include a

new discriminatory act not only after the time period for filing an EEOC charge

has expired, but also more than six months after the EEOC closed its file and

issued a notice of right to sue, five months after Plaintiff filed suit and four months

after the defendants moved to dismiss. In fact, Plaintiff did not seek leave to

amend to add a new charge of discrimination until after the Magistrate Judge

issued his recommendation. “Because the EEOC long ago closed its files on

Plaintiff’s case, there is no longer a charge in front of the EEOC to amend . . . .”

Butler v. Greif, Inc., 1:07-CV-1978-ODE, 2008 WL 11424203, at *5 (N.D. Ga.

2008), aff’d, 325 Fed. App’x 748 (11th Cir. 2009). Thus, Plaintiff’s request to

amend is DENIED as untimely. Ultimately, this Court finds that allowing Plaintiff

to amend the charge to add a new act of discrimination at this late stage would

prejudice Defendant and defeat the purposes of the exhaustion requirement

because Defendant would have had no adequate opportunity to resolve the issue

prior to litigation. See id.

          B. State Law Claims

      The Magistrate Judge recommended dismissing Plaintiff’s state law claims

for intentional infliction of emotional distress and negligent retention. The

Magistrate Judge determined that Plaintiff did not sufficiently allege that she


                                           9
     Case 1:18-cv-05622-JPB-JKL Document 31 Filed 02/21/20 Page 10 of 12




suffered emotional distress. In Plaintiff’s objections, Plaintiff does not object to

the substance of the Magistrate Judge’s recommendation but simply requests that

“she be allowed to amend her complaint and voluntarily dismiss [the state law

claims] without prejudice.” [Doc. 26, p. 12].

      A party may amend her pleading once as a matter of course within twenty-

one days after serving it or within twenty-one days after service of a motion under

Rule 12(b). Fed. R. Civ. Pro. 15(1). “In all other cases, a party may amend [her]

pleading only with the opposing party’s written consent or the court’s leave. The

court should freely give leave when justice so requires.” Fed. R. Civ. Pro. 15(2).

      Plaintiff can only amend her complaint with the Court’s leave. As already

stated above, the court “should freely give” leave to amend “when justice so

requires.” Denial of leave to amend is only appropriate in the following

circumstances: (1) where there has been an undue delay, bad faith, dilatory motive

or repeated failures to cure deficiencies by amendments previously allowed; (2)

where allowing amendment would cause undue prejudice to the opposing party; or

(3) where amendment would be futile. Bryant v. Dupree, 252 F.3d 1161, 1163

(11th Cir. 2001).

      In this case, justice does not require granting Plaintiff leave to amend and

Plaintiff has cited no authority which would allow this unique relief (i.e., allowing


                                          10
     Case 1:18-cv-05622-JPB-JKL Document 31 Filed 02/21/20 Page 11 of 12




an amendment to effectuate a dismissal without prejudice after a magistrate judge

has recommended granting a dispositive motion). Waiting until after the

Magistrate Judge issued his recommendation shows undue delay and would result

in unfair prejudice. If Plaintiff wanted to dismiss her state court claims without

prejudice, she should have filed an amended complaint within twenty-one days of

the filing of the motion to dismiss. Instead, Plaintiff argued against dismissal and

only seeks to dismiss to avoid an unfavorable ruling. Lastly, amendment as to the

state law claims would be futile as Plaintiff admits that she is not requesting leave

to amend to correct pleading deficiencies. Ultimately, amendment under these

circumstances is not proper, and therefore Plaintiff’s request for leave to amend so

that she can dismiss her state law claims without prejudice is DENIED.

                                   CONCLUSION

      After reviewing the entirety of the Report and Recommendation and

considering Plaintiff’s objections, the Non-Final Report and Recommendation is

ADOPTED as the order of this Court. For the reasons stated in the Report and

Recommendation, Defendant AWRS’s Motion to Dismiss [Doc. 6] is GRANTED

IN PART AND DENIED IN PART and Defendant Soundcore and Defendant

Wheeley’s motions [Docs. 11 and 18] are GRANTED. Plaintiff’s claims against




                                          11
     Case 1:18-cv-05622-JPB-JKL Document 31 Filed 02/21/20 Page 12 of 12




Defendant AWRS for hostile work environment discrimination and retaliation

under Title VII are allowed to proceed, but her remaining claims are dismissed.

      IT IS HEREBY ORDERED that Plaintiff shall file an amended complaint

removing her dismissed claims and Defendant Soundcore and Defendant Wheeley

no later than March 6, 2020. Defendant AWRS shall answer within fourteen days

of the docketing of the amended complaint.

      SO ORDERED this 21st day of February, 2020.




                                        12
